


Exhibit 10.20

 

[g27602khi001.jpg]

 

CHANGE-IN-CONTROL AGREEMENT

 

THIS IS A CHANGE-IN-CONTROL AGREEMENT (the “Agreement”), dated as of
February 12, 2008 (the “Effective Date”), between West Pharmaceutical,
Services, Inc., a Pennsylvania corporation, (the “Company”) and Donald A.
McMillan (“Executive”).

 

Background

 

The Board of Directors of the Company and the Compensation Committee of the
Board have determined that it is in the best interests of the Company and its
shareholders for the Company to make the following arrangements with Executive. 
These arrangements provide for compensation in the event Executive should leave
the employment of the Company under the circumstances described in this
Agreement.

 

Agreement

 

In consideration of Executive’s assuming the position of President, North
America, and the mutual covenants and agreements herein, and intending to be
legally bound, the Company and Executive agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms will have the meanings set forth below:

 

(a)                                  An “Affiliate” of any Person means any
Person directly or indirectly controlling, controlled by or under common control
with such Person.

 

(b)                                 “Change in Control” means a change in
control of a nature that would be required to be reported in response to Item 1
of a Current Report on Form 8-K as in effect on the date of this Agreement
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, (the “Act”), provided, that, without limitation, a Change in Control
shall be deemed to have occurred if:

 

(i)                                     Any Person, other than:

 

(1)                                  the Company,

 

(2)                                  any Person who on the date hereof is a
director or officer of the Company, or

 

(3)                                  a trustee or fiduciary holding securities
under an employee benefit plan of the Company,

 

--------------------------------------------------------------------------------


 

is or becomes the “beneficial owner,” (as defined in Rule 13-d3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or

 

(ii)                                  During any period of two consecutive years
during the term of this Agreement, individuals who at the beginning of such
period constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least two-thirds of the directors then in office
who were directors at the beginning of the period; or

 

(iii)                               The shareholders of the Company approve:
(A) a plan of complete liquidation of the Company; or (B) an agreement for the
sale or disposition of all or substantially all of the Company’s assets; or
(C) a merger, consolidation, or reorganization of the Company with or involving
any other corporation, other than a merger, consolidation, or reorganization
(collectively, a “Transaction”), that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), at least 50% of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of the Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after the Transaction.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                 The “Company’s Business” means: (i) the
manufacture and sale of stoppers, closures, containers, medical-device
components and assemblies made from elastomers, metal and plastic for the
health-care and consumer-products industries, and (ii) any other business
conducted by the Company or any of its Subsidiaries or Affiliates during the
term of this Agreement and in which Executive has have been actively involved.

 

(e)                                  “Constructive Termination” means the
occurrence of any of the following events:

 

(i)                                     The Company requires Executive to assume
any duties inconsistent with, or the Company makes a significant diminution or
reduction in the nature or scope of Executive’s authority or duties from, those
assigned to or held by Executive on the Effective Date;

 

(ii)                                  A material reduction in Executive’s annual
salary or incentive compensation opportunities;

 

2

--------------------------------------------------------------------------------


 

(iii)                               A relocation of Executive’s site of
employment to a location more than 50 miles from Executive’s site of employment
on the Effective Date;

 

(iv)                              The Company fails to provide Executive with
substantially the same fringe benefits that were provided to Executive as of the
Effective Date, or with a package of fringe benefits that, although one or more
of such benefits may vary from those in effect as of the Effective Date, is
substantially at least as beneficial to Executive in all material respects as
such fringe benefits taken as a whole; or

 

(v)                                 A successor of the Company does not assume
the Company’s obligations under this Agreement, expressly or as a matter of law.

 

Notwithstanding the foregoing, no Constructive Termination will be deemed to
have occurred under any of the following circumstances:

 

(1)                                  Executive will have consented in writing or
given a written waiver to the occurrence of any of the events enumerated in
clauses (i) through (v) above;

 

(2)                                  Executive will have failed to give the
Company written notice stating Executive’s intention to claim Constructive
Termination and the basis for that claim at least 10 days in advance of the
effective date of Executive’s resignation; or

 

(3)                                  The event constituting a Constructive
Termination has been cured by the Company prior to the effective date of
Executive’s resignation.

 

(f)                                    “Payment” means

 

(i)                                     any amount due or paid to Executive
under this Agreement,

 

(ii)                                  any amount that is due or paid to
Executive under any plan, program or arrangement of the Company and any of its
Subsidiaries, and

 

(iii)                               any amount or benefit that is due or payable
to Executive under this Agreement or under any plan, program or arrangement of
the Company and any of its Subsidiaries not otherwise covered under clause
(i) or (ii) hereof which must reasonably be taken into account under section
280G of the Code and the Regulations in determining the amount of the “parachute
payments” received by Executive, including, without limitation, any amounts
which  must be taken into account under the Code and Regulations as a result of
(1)  the acceleration of the vesting of any option, restricted stock or other
equity award granted under any equity plan of the Company or otherwise, (2) the
acceleration of the time at which any payment or benefit is receivable by
Executive or (3) any

 

3

--------------------------------------------------------------------------------


 

contingent severance or other amounts that are payable to Executive.

 

(g)                                 “Person” means an individual, a corporation,
a partnership, an association, a trust or other entity or organization.

 

(h)                                 “Regulations” means the proposed, temporary
and final regulations under section 280G of Code or any successor provision
thereto.

 

(i)                                     “Restrictive Period” means the period of
time that commences on the Effective Date hereof and ends on the first
anniversary of the Termination Date.

 

(j)                                     “Retirement Plan” means the West
Pharmaceutical Services, Inc. Employees’ Retirement Plan and any successor plan
thereto.

 

(k)                                  “Savings/Deferred Comp Plan” means The
Company’s 401(k) Plan, The Company’s Non-Qualified Deferred Compensation Plan
for Designated Employees and any successor plan or other similar plan
established from time to time that may allow executive officers to defer
taxation of compensation.

 

(l)                                     “Subsidiary” has the meaning ascribed to
the term by section 425(f) of the Code.

 

(m)                               “Termination Date” is the date on which
Executive ceases to be employed by the Company or any of its Subsidiaries or
Affiliates for any reason.

 

2.                                       Termination Following a Change in
Control.

 

(a)                                  Executive will be entitled to the benefits
specified in Section 3 (Benefits Payable Upon Termination of Employment) if,

 

(i)                                     at any time within two years after a
Change in Control has occurred, Executive’s employment by the Company is
terminated:

 

(1)                                  by the Company, other than by reason of
death, disability, continuous willful misconduct to the detriment of the
Company, or retirement at Executive’s normal retirement date under the
Retirement Plan, or

 

(2)                                  as a result of Executive’s resignation at
any time following Executive’s Constructive Termination; or

 

(ii)                                  Executive resigns for any reason within 30
days following the first anniversary of a Change in Control.

 

Except as otherwise set forth in Section 2(b), Executive will not be entitled to
the benefits specified in Section 3 hereof if Executive’s employment terminates
for any other reason or if, at any time thereafter,

 

4

--------------------------------------------------------------------------------


 

Executive is in breach of any of Executive’s obligations under this Agreement.

 

(b)                                 If the Company executes an agreement, the
consummation of which would result in the occurrence of a Change in Control,
then, with respect to a termination

 

(i)                                     by the Company, other than by reason of
death, disability, continuous willful misconduct to the detriment of the
Company, or retirement at Executive’s normal retirement date under the
Retirement Plan, or

 

(ii)                                  as a result of Executive’s resignation at
any time following Executive’s Constructive Termination occurring after the date
of such agreement (and, if such agreement expires or is terminated prior to
consummation, prior to the expiration or termination of such agreement),

 

a Change in Control shall be deemed to have occurred as of the date of the
execution of such agreement and Executive will be entitled to the severance
compensation specified in Section 3 hereof.

 

3.                                       Benefits Payable Upon Termination of
Employment.  Upon termination of employment as set forth in Section 2
(Termination Following a Change in Control), Executive will be entitled to the
following benefits:

 

(a)                                  Severance Compensation.  Executive will be
entitled to severance compensation in an amount equal to three times the sum of

 

(i)                               Executive’s highest annual base salary rate in
effect during the year of the termination of Executive’s employment, plus

 

(ii)                            the aggregate amount of the annual bonuses paid
or payable to     Executive for the three fiscal years immediately preceding
a                                        Change in Control divided by the number
of fiscal years as to          which such bonuses were paid or payable;

 

provided, however, that if at any time before the third anniversary of the
Termination Date, Executive either (x) elects retirement under the Retirement
Plan, or (y) reaches normal retirement age under the Retirement Plan if
Executive had remained employed by the Company, Executive’s severance
compensation under this Section 3(a) will be reduced by an amount equal to the
product obtained by multiplying such severance compensation by a fraction the
numerator of which is the number of days elapsed from the Termination Date until
the date on which either of the events described in clauses (x) or (y) first
occurs, and the denominator of which is 1095.

 

The severance compensation paid hereunder will not be reduced to the extent of
any other compensation for Executive’s services that Executive

 

5

--------------------------------------------------------------------------------


 

receives or is entitled to receive from any other employment consistent with the
terms of this Agreement.

 

(b)                                 Equivalent of Vested Savings/Deferred Comp
Plan Benefit. The Company will pay to Executive the difference, if any, between

 

(i)                                     the benefit Executive would be entitled
to receive under the Savings/Deferred Comp Plan if the Company’s contributions
to the Savings/Deferred Comp Plan were fully vested upon the termination of
Executive’s employment, and

 

(ii)                                  the benefit Executive is entitled to
receive under the terms of the Savings/Deferred Comp Plan upon termination of
Executive’s employment.

 

Any such benefit will be payable at such time and in such manner as benefits are
payable to Executive under the Savings/Deferred Comp Plan.

 

(c)                                  Unvested Equity Awards.  All stock options,
other equity-based awards and shares of the Company’s stock granted or awarded
to Executive pursuant to any Company compensation or benefit plan or
arrangement, but which are unvested, will vest immediately upon termination of
Executive’s employment. The provisions of this Section 3(c) will supersede the
terms of any such grant or award made to Executive under any such plan or
arrangement to the extent there is an inconsistency between the two.

 

(d)                                 Employee and Executive Benefits. Executive
will be entitled to a continuation of all hospital, major medical, medical,
dental, life and other insurance benefits not otherwise addressed in this
Agreement in the same manner and amount to which Executive was entitled on the
date of a Change in Control or on the date of Constructive Termination of
Executive’s employment (whichever benefits are more favorable to Executive)
until the earlier of

 

(i)                                     a period of 36 months after termination
of Executive’s employment,

 

(ii)                                  Executive’s retirement under the
Retirement Plan, or

 

(iii)                               Executive’s eligibility for similar benefits
with a new employer.

 

Assistance in finding new employment will be made available to Executive by the
Company if Executive so requests. Upon termination of Executive’s employment,
Company cars must be returned to the Company.

 

6

--------------------------------------------------------------------------------


 

4.                                       Additional Payments.

 

(a)                                  Gross-Up Payment.  Notwithstanding anything
herein to the contrary, if it is determined that any Payment would be subject to
the excise tax imposed by section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any interest or
penalties thereon, is herein referred to as an “Excise Tax”), then Executive
shall be entitled to an additional payment (a “Gross-Up Payment”) in an amount
that will place Executive in the same after-tax economic position that Executive
would have enjoyed if the Excise Tax had not applied to the Payment.

 

(b)                                 Determination of Gross-Up Payment.  Subject
to the provisions of Section 4(c), all determinations required under this
Section 4, including whether a Gross-Up Payment is required, the amount of the
Payments constituting excess parachute payments, and the amount of the Gross-Up
Payment, shall be made by the accounting firm that was the Company’s independent
auditors immediately prior to the Change in Control (or, in default thereof, an
accounting firm mutually agreed upon by the Company and Executive) (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
Executive and the Company within fifteen days of the Change in Control, the
Termination Date or any other date reasonably requested by Executive or the
Company on which a determination under this Section 4 is necessary or
advisable.  If the Accounting Firm determines that no Excise Tax is payable by
Executive, the Company shall cause the Accounting Firm to provide Executive with
an opinion that the Accounting Firm has substantial authority under the Code and
Regulations not to report an Excise Tax on Executive’s federal income tax
return.  Any determination by the Accounting Firm shall be binding upon
Executive and the Company.  If the initial Gross-Up Payment is insufficient to
cover the amount of the Excise Tax that is ultimately determined to be owing by
Executive with respect to any Payment (hereinafter an “Underpayment”), the
Company, after exhausting its remedies under Section 4(c) below, shall pay to
Executive an additional Gross-Up Payment in respect of the Underpayment.

 

(c)                                  Timing of Payment.  The Company shall pay
to Executive the initial Gross-Up Payment or any required Underpayment (i) if
the Executive is a “specified employee” within the meaning of Section 409A of
the Code, on the later of (A) the date that is at least six months after the
date of the Executive’s termination of employment or (B) the fifth business day
following the receipt by Executive and the Company of the Accounting Firm’s
determination, or (ii) if the Executive is not a “specified employee” within the
meaning of Section 409A the fifth business day following the receipt by
Executive and the Company of the Accounting Firm’s determination. 
Notwithstanding anything herein to the contrary, any Gross-Up Payment or
Underpayment must be paid on or before the end of the Executive’s taxable year
following the taxable year in which the applicable Excise Tax is payable.

 

(d)                                 Procedures.  Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of a Gross-Up Payment. 
Such notice shall be

 

7

--------------------------------------------------------------------------------


 

given as soon as practicable after Executive knows of such claim and shall
apprise the Company of the nature of the claim and the date on which the claim
is requested to be paid.  Executive agrees not to pay the claim until the
expiration of the thirty-day period following the date on which Executive
notifies the Company, or such shorter period ending on the date the Taxes with
respect to such claim are due (the “Notice Period”).  If the Company notifies
Executive in writing prior to the expiration of the Notice Period that it
desires to contest the claim, Executive shall:  (i) give the Company any
information reasonably requested by the Company relating to the claim; (ii) take
such action in connection with the claim as the Company may reasonably request,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company and reasonably
acceptable to Executive; (iii) cooperate with the Company in good faith in
contesting the claim; and (iv) permit the Company to participate in any
proceedings relating to the claim.  Executive shall permit the Company to
control all proceedings related to the claim and, at its option, permit the
Company to pursue or forgo any and all administrative appeals, proceedings,
hearings, and conferences with the taxing authority in respect of such claim. 
If requested by the Company, Executive agrees either to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner and to prosecute
such contest to a determination  before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts as the Company shall
determine; provided, however, that, if the Company directs Executive to pay such
claim and pursue a refund, the Company shall advance the amount of such payment
to Executive on an after-tax and interest-free basis (the “Advance”).  The
Company’s control of the contest related to the claim shall be limited to the
issues related to the Gross-Up Payment and Executive shall be entitled to settle
or contest, as the case may be, any other issues raised by the Internal Revenue
Service or other taxing authority.  If the Company does not notify Executive in
writing prior to the end of the Notice Period of its desire to contest the
claim, the Company shall pay to Executive an additional Gross-Up Payment in
respect of the excess parachute payments that are the subject of the claim, and
Executive agrees to pay the amount of the Excise Tax that is the subject of the
claim to the applicable taxing authority in accordance with applicable law.  The
Advance, any additional Gross-Up Payments and the reimbursement of any related
costs, expenses or taxes payable under this Section 4(d) and/or
Section 4(f) shall be made on or before the end of the Executive’s taxable year
following the taxable year in which any additional taxes are payable by the
Executive or if no additional taxes are payable the Executive’s taxable year
following the taxable year in which the audit or litigation is closed.

 

(e)                                  Repayments.  If, after receipt by Executive
of an Advance, Executive becomes entitled to a refund with respect to the claim
to which such Advance relates, Executive shall pay the Company the amount of the
refund (together with any interest paid or credited thereon after Taxes
applicable thereto).  If, after receipt by Executive of an Advance, a
determination is made that Executive shall not be entitled to any refund

 

8

--------------------------------------------------------------------------------


 

with respect to the claim and the Company does not promptly notify Executive of
its intent to contest the denial of refund, then the amount of the Advance shall
not be required to be repaid by Executive and the amount thereof shall offset
the amount of the additional Gross-Up Payment then owing to Executive.

 

(f)                                    Further Assurances.  The Company shall
indemnify Executive and hold Executive harmless, on an after-tax basis, from any
costs, expenses, penalties, fines, interest or other liabilities (“Losses”)
incurred by Executive with respect to the exercise by the Company of any of its
rights under this Section 4, including, without limitation, any Losses related
to the Company’s decision to contest a claim or any imputed income to Executive
resulting from any Advance or action taken on Executive’s behalf by the Company
hereunder.  Subject to the last sentence of Section 4(d), the Company shall pay
all legal fees and expenses incurred under this Section 4 and shall promptly
reimburse Executive, or cause the Trust to reimburse Executive, for the
reasonable expenses incurred by Executive in connection with any actions taken
by the Company or required to be taken by Executive hereunder.  The Company
shall also pay all of the fees and expenses of the Accounting Firm, including,
without limitation, the fees and expenses related to the opinion referred to in
Section 4(b).

 

5.                                       Payment of Severance Compensation.

 

The severance compensation set forth in Section 3 (a) will be payable in 36
equal monthly installments commencing on the first day of the month following
the month in which Executive’s employment terminates.  Notwithstanding the
foregoing, in the event that the Executive is a “specified employee” within the
meaning of Code section 409A, the first six monthly installments shall be paid
in a lump sum on the first day of the month following or coincident with the
date that is six months following the Executive’s termination of employment and
all remaining monthly installments shall be paid monthly.

 

6.                                       Non-Disclosure and Confidentiality.

 

(a)                                   Executive agrees that Executive will keep
secret and maintain in confidence all confidential information of the Company
and will not use such information other than for the Company’s benefit or
disclose such information to anyone outside of the Company, either during or
after Executive’s employment with the Company.

 

(b)                                  Executive will promptly deliver to the
Company on the termination of Executive’s employment with the Company, or at any
time the Company requests, all memoranda, notes, records and other documents
(and all copies thereof) relating to the Company’s business or confidential
matters which Executive then has or controls.

 

(c)                                   All inventions, improvements, new ideas
and techniques which relate to the Company’s business which Executive makes or
conceives during Executive’s employment with the Company or within six months

 

9

--------------------------------------------------------------------------------


 

thereafter will be the Company’s property. Without additional compensation to
Executive, Executive will promptly inform the Company of such inventions,
improvements, ideas and techniques, and will assist the Company in preserving
them and will not disclose them to anyone else without the Company’s consent.

 

(d)                                  Executive understands that, as used in this
Section, the phrase “confidential information of the Company” includes all
information of a technical, commercial or other nature of or about the Company
(such as formulae, trade secrets, customer lists and know-how) not made
available to the general public.

 

7.                                       Legal Fees.  The Company will pay all
legal fees and expenses which Executive may incur as a result of the Company’s
contesting the validity or enforceability of this Agreement.

 

8.                                       Payments Final.  In the event of a
termination of Executive’s employment under the circumstances described in this
Agreement, the arrangements provided for by this Agreement, and any other
agreement between the Company and Executive in effect at that time and by any
other applicable plan of the Company in which Executive then participates, will
constitute the entire obligation of the Company to Executive, and performance of
that obligation will constitute full settlement of any claim that Executive
might otherwise assert against the Company on account of such termination. The
Company’s obligation to pay Executive under this Agreement will be absolute and
unconditional and will not be affected by any circumstance, including without
limitation, any set-off, counterclaim, defense or other rights the Company may
have against Executive or anyone else as long as Executive is not in beach of
Executive’s obligations under this Agreement.

 

9.                                       Non-Competition.

 

(a)                                  During the Restrictive Period, Executive
will not, and will not permit any of Executive’s Affiliates, or any other
Person, directly or indirectly, to:

 

(b)                                 engage in competition with, or acquire a
direct or indirect interest or an option to acquire such an interest in any
Person engaged in competition with, the Company’s Business in the United States
(other than an interest of not more than 5 percent of the outstanding stock of
any publicly traded company);

 

(i)                                     serve as a director, officer, employee
or consultant of, or furnish information to, or otherwise facilitate the efforts
of, any Person engaged in competition with the Company’s Business in the United
States;

 

(ii)                                  solicit, employ, interfere with or attempt
to entice away from the Company any employee who has been employed by the
Company or a Subsidiary in an executive or supervisory capacity in connection
with the conduct of the Company’s Business within

 

10

--------------------------------------------------------------------------------


 

one year prior to such solicitation, employment, interference or enticement; or

 

(iii)                               approach, solicit or deal with in
competition with the Company or any Subsidiary any Person which at any time
during the 12 months immediately preceding the Termination Date:

 

(1)                                  was a customer, client, supplier, agent or
distributor of the Company or any Subsidiary;

 

(2)                                  was a customer, client, supplier, agent or
distributor of the Company or any Subsidiary with whom employees reporting to or
under the direct control of Executive had personal contact on behalf of the
Company or any Subsidiary; or

 

(3)                                  was a Person with whom Executive had
regular, substantial or a series of business dealings on behalf of the Company
or any Subsidiary (whether or not a customer, client, supplier, agent or
distributor of the Company or any Subsidiary).

 

(c)                                  For the avoidance of doubt, Executive
agrees that the phrase “Person engaged in competition with the Company’s
Business” as used in this Section includes, without limitation, the companies
listed on Exhibit “A” to this Agreement, their Affiliates and subsidiaries.

 

10.                                 Vesting in the Event of a Change in
Control.  In the event of a Change in Control, all stock options, equity-based
awards and shares of the Company’s stock granted or awarded to Executive
pursuant to any Company compensation or benefit plan or arrangement, but which
are unvested at that time, will vest immediately upon such Change in Control. 
The provisions of this Section 10 will supersede the terms of any such grant or
award made to Executive under any such plan or arrangement to the extent there
is an inconsistency between the two.

 

11.                                 Duration of Agreement.  This Agreement shall
commence on the Effective Date and shall continue until terminated as provided
in this Section. This Agreement may be terminated only under the following
circumstances:

 

(i)                                     At any time by the mutual written
consent of Executive and the Company; and

 

(ii)                                  By the Company at the end of each
successive two-year periods commencing on the date of this Agreement by giving
Executive written notice at least one year in advance of such termination,
except that such termination and written notice will not be effective unless
Executive will be employed by the Company on the Termination Date.

 

11

--------------------------------------------------------------------------------


 

12.                                 Miscellaneous.

 

(a)                                  In consideration for the benefit of having
the protection afforded by this Agreement, Executive agrees that the provisions
of Section 6 (Non-Disclosure and Confidentiality) and Section 9
(Non-Competition) of this Agreement apply to Executive, and Executive will be
bound by them, whether or not a Change in Control occurs or Executive actually
receives the benefits specified in Section 3 hereof.

 

(b)                                 This Agreement will not be binding upon and
inure to the benefit of Executive, Executive’s personal representatives and
heirs and the Company and any successor of the Company, but neither this
Agreement nor any rights arising hereunder may be assigned or pledged by
Executive.

 

(c)                                  Executive acknowledges that a breach of the
covenants contained in Section 6 (Non-Disclosure and Confidentiality) and
Section 9 (Non-Competition) will cause the Company immediate and irreparable
harm for which the Company’s remedies at law (such as money damages) will be
inadequate. The Company shall have the right, in addition to any other rights it
may have, to obtain an injunction to restrain any breach or threatened breach of
such Sections. The Company may contact any Person with or for whom Executive
works after Executive’s employment by the Company ends and may send that Person
a copy of this Agreement.

 

(d)                                 Should any provision of this Agreement be
adjudged to any extent invalid by any competent tribunal, that provision will be
deemed modified to the extent necessary to make it enforceable.

 

(e)                                  This Agreement will be governed and
construed in accordance with the laws of the Commonwealth of Pennsylvania.

 

(f)                                    This Agreement constitutes the entire
agreement and understanding between the Company and Executive with respect to
the subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings between the Company and Executive with respect to
such matters.

 

(g)                                 This Agreement may be executed in one or
more counterparts, which together shall constitute a single agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

 

/s/ Donald A. McMillan

 

By:

/s/ Richard D. Luzzi

DONALD A. MCMILLAN

 

 

Richard D. Luzzi

 

 

 

Vice President, Human Resources

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Companies Engaged in Competition with the Company’s Pharma Systems and Contract
Lab  Business in the U.S.

 

Pharma Systems

Cardinal Health, Inc./ALARIS Medical Systems

B. Braun Medical Inc.

Baxa Corporation

Baxter International Inc.

Becton, Dickinson and Company (BD)

Bioject Medical Technologies Inc.

Carmel Pharma, Inc.

Catalent Pharma Solutions, Inc.

CODAN US Corporation

Duoject Medical Systems Inc (Canada Company)

Gerresheimer Glass, Inc.

Halkey-Roberts Corporation

Helvoet Pharma USA

Hospira, Inc.

ICU Medical, Inc.

Itran-Tompkins Rubber Corporation

Kokoku Rubber, Inc.

Lexington Rubber Group, Inc.

Maptech

Medi-Dose, Inc./ EPS, Inc.

Nektar Therapeutics

The Plasticoid Company

Radius (A Nypro Company)

SCHOTT North America, Inc.

American Stelmi Corporation (Stelmi)

 

Contract Labs

AAI Development Services

ABC Laboratories, Inc.

Akron Rubber Development Laboratory, Inc.

Becton, Dickinson and Company (BD)

Bioscreen Testing Services, Inc.

Bodycote Materials Testing, Inc.

Cardinal Health Pharmaceutical Development

Chemic Laboratories, Inc

Chemir Analytical Services

Ciba Specialty Chemicals Corp.

Citech

Columbia Analytical Services, Inc.

Cyanta Analytical Laboratories (subsidiary of Chemir)

Fisher Clinical Services (part of Thermo Fisher Scientific, Inc)

Galbraith Laboratories, Inc.

Irvine Pharmaceutical Services, Inc.

Lancaster Laboratories, Inc. (acquired by Fisher )

Metrics, Inc.

Microbac Laboratories, Inc.

North American Science Associates, Inc (NAMSA)

Nelson Laboratories, Inc.

SGS Northview Laboratories

Pharmalytica Services, LLC

Polymer Solutions Incorporated

PPD Incorporated

QUALTIY CONTROL LABORATORY (QC Lab)

Intertek/Quantitative Technologies Inc (QTI)

RJ Lee Group, Inc.

Sterigenics International, Inc. (SteriPro Labs)

Toxikon Corporation

Whitehouse Analytical Laboratories, LLC

Synomics Pharmaceutical Services LLC

 

14

--------------------------------------------------------------------------------

 
